 In the Matter of ST. REGIS PAPER COMPANY (MULTI-WALL BAG-PLANT), EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHIN-ISTS, PETITIONERCase No. 15-RC-109.-Decided Jvne 21, 1941,9'DECISION,ANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before C. Paul Barker,hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.,At the hearing the employer and Inter-venor moved to dismiss the petition on the grounds that a contractexisting between them covers the employees here involved and is,consequently, a bar to these proceedings.This motion will be-con-sidered hereinafter.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named above claim to represent em-ployees of the Employer.3.The question concerning representation :The Employer is presently engaged in the manufacture of multi-wia,ll'paper bags at its plant in.Cantonment (North Pensacola), Flor-ida.On August 20, 1947, the Employer and the Intervenor enteredinto a contract for 2 years, which both the Employer and the Inter-venor contend is a bar to these proceedings.On the date on which thecontract was signed the Employer was conducting operations at a NewOrleans, Louisiana, plant.The Cantonment plant was not operating1At the hearing International Brotherhood of Pulp, Sulphite and PaperMillWorkers,AFL, hereincalled the Intervenor,was permitted to intervene on the basis of an allegedcontractual interestInternational Brotherhood of Electrical Workers, Local Union 676,AFL, hereincalled IBEW, appeared at the hearing for the primary purpose of disclaimingany interest in the proceeding84 N: L. R. B., No. 55.454 ST. REGIS PAPER COMPANY455at this time although its prospective operation was contemplated bythe parties to the contract as is evidenced by the fact that the contractpurported to cover the employees at both the New Orleans and Can-tonment plants.Following the completion of the construction of theCantonment plant, production was commenced at that plant aboutMarch 15, 1948.Production for a time was carried on in both plantswith' a gradual increase in the size of the Cantonment operations anda corresponding decrease at New Orleans as the machinery and equip-ment' of the latter plant were, gradually- transferred- to the former.The New Orleans plant was shut down altogther in mid-1948, somemonths after the Cantonment operations first began.The record discloses that there were no employees at Cantonmentat the time the contract was executed.Moreover, at the time of thetransfer of operations, only a few of the 200 employees of the formerplant transferred to the new plant.2At the present time, there aremore than 530 employees at the Cantonment plant, which representsan expansion in excess of 150 percent in number of employees overthe former New Orleans operations.Furthermore, the present op-eration varies to some degree from the old operation, as equipmentand machinery of a type not used at the New Orleans plant has beentransferred from other plants of the Employer to the Cantonmentplant for use in the present operation. In all these circumstances, weare of the opinion that the Cantonment plant is tantamount to acompletely new operation and that the contract of August 20, 1947,made before the new operation begaij is no bar to a determinationof representatives at this time.3We find that a question affectingcommerce exists concerning the representation of employees of theEmployer, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act 44.The appropriate unit :The Petitioner seeks a unit of all maintenance employees, exclud-ing employees performing electrical work,' all production, clerical, and2While the record does not reflect the precise number of employees who transferred,it appears that at Cantonment there are approximately 30 employees who were formerlyat the New Orleans plant.8 SeeMatter of Sardik Food Products Corporation,46 N. L R. B. 894 ;Matter of Good,year Tare and Rubber Company(Special Products Plant "C"),80 N. L. R. B. 1347;Matter of Ball Brothers Company,54 N L. It. B 1512,Matter of Champion Motors Com-pany, 72 NL.It. B. 436.4In view of our finding herein, we have no occasion to consider whether or not suchcontract fails as a bar because it contains a "maintenance of membership" provision6While the record is vague on this point it appears that the exclusion of employees whoperform electrical work pertains to persons who are employees of independent contrac-tors, and not employees of the Employer,the multi-wall bag plant. It also appears thatthe IBEW has a contract at one of the paper mills of the Employer not involved in thisproceeding,and the exclusion might pertain to these employees.In either of these even-tualities the exclusion sought is a proper one. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofessional employees, guards, and supervisors as defined in theAct.The Employer and the Intervenor contend that, because of a pre-vious history of collective bargaining on a plant-wide basis, the unitis inappropriate and should not be severed from the over-all unit.We find no merit in this contention, as we have held that a historyof collective bargaining at a former plant does not establish sucha history at a new operation.6The maintenance department employees all perform similar dutiesand all possess similar skills.They do not interchange with pro-duction employees; and are under separate supervision.All main-tenance department employees constitute a homogeneous, readilyidentifiable, functionally coherent group, which, in the absence ofa prior bargaining history, we have held, may constitute either aseparate appropriate unit or be included in a broader unit if theyso desire.7Accordingly, we find that all maintenance employees 8 excludingall production, clerical, and professional employees, guards, and super-visors as defined in the Act, may constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.However, we shall make no final unit determination at this time,but shall ascertain the desires of these employees as expressed in theelection hereinafter directed.If a majority vote for the Petitioner,they will be taken to have indicated their desire to constitute a sepa-rate appropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,9Matter of Goodyear Tire and Rubber Company (Special Products Plant "C") by80 N. L. R. B. 1061;Matter of Champion Motors Company,72 N. L.R. B. 436.7Matter of Goodyear Tire and Rubber Company(SpecialProductsPlant "C"),supra; Matter of Armstrong Cork Company,80 N L. R.B 1328.aIncluded in this category are all employees of the Employer performing electrical workin the maintenance department at the Cantonment plant involved in this proceeding butexcluding employees of independent contractors,and employees of the Employer engagedin such duties in the paper mill operations of the Employer.6Either participant in the election directed herein may, upon its prompt request to,and approval thereof by,the Regional Director, have its name removed from the ballot. ST. REGIS PAPERCOMPANY457among the employees described in paragraph numbered 4, above whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byInternational Association of Machinists, or by International Brother-hood of Pulp, Sulphite and Paper Mill Workers, AFL, or by neither.